                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                     Case No. 03-CR-261

DEXTER ANDERSON,

                       Defendant.


                ORDER REDUCING TERM OF SUPERVISED RELEASE


       Defendant Dexter Anderson, who qualifies for a reduction in sentence under the First Step

Act of 2018, S. 3747, 115th Cong. § 404(b) (2018), has filed a motion for reduction of his term of

supervised release from twenty to ten years. At the resentencing hearing last week, the court

indicated its willingness to reduce the term of supervised release, assuming it was lawful to do so.

The government at that time opposed the reduction. Anderson has now filed a motion seeking such

reduction and has cited several cases in which the government has not opposed reduction of

supervised release in conjunction with a reduced sentence under the First Step Act. Based upon this

authority and the court’s previous statements, the government does not oppose Anderson’s motion.

       The motion will be granted. The court imposed a term of supervised release of twenty years

based upon the significant reduction from the Guideline sentence recommended at the time

Anderson’s sentence was imposed in 2004. The Guideline at that time was life, and the court

imposed a significantly reduced sentence of twenty-five years. Anderson has now served fifteen

years and the court granted his motion for a reduction to “time served” based upon the legislative

changes since Anderson’s original sentence, as well as the significant changes in Anderson’s
personal life and circumstances. The court is now satisfied that a reduced term of supervised release

is also appropriate. Ten years is still a significant term of supervised release and, in the event

Anderson violates the conditions, he can be returned to prison and his term of supervised release

can be increased. Given the progress Anderson has already made toward rehabilitation and the

family support exhibited at the hearing, the court is confident that a reduction is appropriate at this

time. Accordingly, the motion is granted and the clerk is directed to enter an amended judgment

reducing the term of his supervised release to ten years.

       SO ORDERED this          11th    day of June, 2018.

                                               BY THE COURT:

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court




                                                  2
